ADVISORY ACTION


Continuation of #12 From PTOL-303 (Response to Arguments)
Applicant has provided arguments regarding the previously presented rejections, as of applicant’s response on 1 November 2021 (hereafter referred to as applicant’s response). These arguments will be addressed below.
In applicant’s response, page 7, bottom paragraph, applicant argues that the indefiniteness rejection has been overcome in view of the claim amendments. The examiner will not substantively address this position in this response in view of the non-entry of the proposed amendments.
In the previous office action on 5 October 2021, the examiner took the position that applicant had presented unexpected results; however, these results are not commensurate with the full scope of the instantly claimed invention. See the prior office action on 5 October 2021, page 26, bottom paragraph. In applicant’s response, pages 8-9, applicant argues against this position taken by the examiner. These arguments will be addressed below.
Prior to addressing applicant’s specific arguments, the examiner has reproduced below the table from the specification which was cited on page 25 of the prior office action. 

    PNG
    media_image1.png
    376
    556
    media_image1.png
    Greyscale

The above-reproduced table shows Table 3 of the instant specification, as of page 82 of the instant specification.
The above-reproduced table shows that a petrolatum hydrophobic phase comprising particles of water-soluble bleaching agent, such as urea peroxide or PVP peroxide show higher bleaching efficacy (-Δb*) as compared with a petrolatum hydrophobic phase which comprises the less soluble sodium percarbonate. As best understood by the examiner, this effect appears to be practically significant (in that tooth bleaching is desired and greater tooth bleaching efficacy has practical significance), and unexpected (as the skilled artisan would not have expected that the use of active agent particles that are more water-soluble would have resulted in higher bleaching efficacy as compared with active agent particles that are less water-soluble). Additionally, this effect would not have been expected by one of ordinary skill in the art.

Applicant makes the following arguments, as of applicant’s response, page 8 last full paragraph, and the paragraph bridging pages 8-9, which is reproduced below.

Applicant also discloses, "[w]ithout wishing to being bound by theory, the present invention may improve the delivery of the active agent to an oral cavity surface, such as a tooth or gum surface, due to the partial hydrophobic and partial hydrophilic nature of the composition. Due to the driving force resulting therefrom, the hydrophilic active agent particles may be driven towards the tooth surface. Thereby increased speed of or increased efficacy of the active agent may be achieved, even though surprisingly low total levels of the active agent are used." See the Specification on page 12, lines 19-24. 
Applicant further submits that it is believed that the mechanism of action of these unexpected results is the release of hydrophilic active agent particles from within a hydrophobic carrier, such as petrolatum, upon contact with an aqueous environment, such as the oral cavity. Applicant demonstrated the unexpected impact of this combination through the release of bleaching agents to show an unexpectedly high bleaching efficacy, which is easy to evaluate through spectrophotometry. Applicant submits that the same unexpectedly high release of hydrophilic active agent particles occurs when the solubility of the hydrophilic active agent particles is "at least about 20 parts, by weight, of the solid hydrophilic active agent particles particles are soluble in about 100 parts, by weight, of water," as is presently recited in independent claim 1.

The examiner takes the position that these arguments are insufficient to overcome the previously applied rejection. This is because, while applicant asserts that the data shown in the instant specification would have been applicable to active agents other than bleaching agents with a water-solubility in the claimed range, applicant has not actually shown this to be the case with experimental data. To be of probative value, 
Applicant’s response on the remainder of page 9 and page 10 relates to the solubility of various active agents recited by the instant claims. These arguments appear to relate mostly to the claim amendments. As the claim amendments are not being entered, these arguments are understood to be moot and will not be addressed substantively in this advisory action.
On pages 11-13 of applicant’s response, applicant argues that the rejection of various dependent claims should be overcome for the same reason that the rejection of the independent claim allegedly should be overcome. This is not persuasive. The rejection of the independent claims is proper, for the reasons set forth above. As applicant has not provided additional arguments regarding dependent claims or secondary references, these rejections are maintained.
In applicant’s response, page 13, applicant addresses the previously applied double patenting rejections. Applicant states that upon indication of allowable subject 


Conclusion
This application is currently after-final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612